Rodd Naquin
Clerk of Court

Docket Number: 2022 - CW - 0042

Fleix Gillespie

versus

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana

wwwla-feea.ore Post Office Box 4408

Baton Rouge, LA
70821-4408

Notice of Judgment and Disposition (225) 382-3000
May 20, 2022

William Gillory, Safeway Transportation, LLC; Martin
Transport, Inc.; Plaza Insurance Company

TO:

Jean Ann Billeaud Esq.
100 E. Vermilion Street
Suite 300

Lafayette, LA 70501
billeaudj@cox.net

Willie G. Johnson Jr.

P.O. Box 84509

4880 Bluebonnet Boulevard,
Baton Rouge, LA 07089
wjohnson@jiglegal.com

Michael J. Remondet Jr.
JEANSONNE & REMONDET
200 W. Congress Street
Suite 1100

Lafayette, LA 70501
miker@jeanrem.com

Hon. Alvin Batiste Jr.
58050 Meriam Street
P.O. Box 241
Plaquemine, LA 70765

Michael R. Guidry
P.O. Box 91530
Lafayette, LA 70509

James L. Maughan

Post Office Box 84509
Baton Rouge, LA 70884
james@maughan.attorney

Sophia J. Riley
P.O. Box 84509
Baton Rouge, LA 70884

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel.

asm)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

FELIX GILLESPIE NO. 2022 CW 0042
VERSUS

WILLIAM GUILLORY, SAFEWAY
TRANSPORTATION, LLC, MARTIN

TRANSPORT, INC., PLAZA MAY 20, 2022
INSURANCE COMPANY

 

In Re: Felix Gillespie, applying for supervisory writs, 18th
Judicial District Court, Parish of West Baton Rouge,
No. 43985.

 

BEFORE : MCDONALD, LANIER, AND WOLFE, JJ.

WRIT NOT CONSIDERED. Relator failed to provide a copy of
the judgment, order, or ruling complained of with regard to his
“Motion for New Trial Re: Order to Set Aside Judgment Re: Jury
Verdict and in the Alternative Motion to Reinstate Judgement
[sic] Re: Jury Verdict;” a copy of each pleading on which the
judgment, order, or ruling was founded including the “Joint
Motion for Entry of Judgment, Contradictory Hearing on the Form
of Judgment;” a copy of any opposition to the “Motion for New
Trial Re: Order to Set Aside Judgment Re: Jury Verdict and in
the Alternative Motion to Reinstate Judgement [sic] Re: Jury
Verdict” or to the “Joint Motion for Entry of Judgment,
Contradictory Hearing on Form of Judgment” and any attachments
thereto filed by a party in the trial court or a statement by
the relator that no opposing written documents were filed; and a
copy of pertinent court minutes, in violation of Uniform Rules
of Louisiana Courts of Appeal, Rule 4-5(C) (6), (8), (9) & (10).

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation, the
missing items noted above, and must comply with Uniform Rules of
Louisiana Courts of Appeal, Rule 2-12.2. Any new application
must be filed on or before June 06, 2022 and must contain a copy
of this ruling.

JMM
WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT